     Case 2:20-cr-00156-RFB-DJA Document 163 Filed 12/19/20 Page 1 of 5




1
     WILLIAM H. BROWN, ESQ. (7623)
     BROWN MISHLER, PLLC
2    911 N. Buffalo Dr., Ste. 202
3    Las Vegas, Nevada 89128
     Tel: (702) 816-2200
4
     Email: WBrown@BrownMishler.com
5    Attorney for Defendant
     Pedro Montalvo
6

7                         UNITED STATES DISTRICT COURT
                               DISTRICT OF NEVADA
8

9     UNITED STATES OF AMERCIA,                         2:20-cr-00156-RFB-DJA
10
                         Plaintiff,                  UNOPPOSED MOTION TO
11    vs.                                               ALLOW TRAVEL
12
      ADALI ARNULFO ESCALANTE-
13    TRUJILLO, et al.,
14
                         Defendants.
15

16
            Certification: This motion is timely filed.
17

18          Comes now the defendant, Pedro Montalvo, by and through his counsel
19
     of record, William Brown, of BROWN MISHLER, PLLC, and hereby moves
20
     this court for permission to travel to California on for medical treatment from
21

22   December 14-21, and 27-28, 2020, for a medical treatment, and various dates
23
     for child visitation. This request is based on the Points and Authorities
24

25   attached hereto.

26          Dated: December 8, 2020               By /s/ William H. Brown
27                                                WILLIAM H. BROWN
                                                  Attorney for Pedro Montalvo
28




                                              1
     Case 2:20-cr-00156-RFB-DJA Document 163 Filed 12/19/20 Page 2 of 5




1
                                 MEMORANDUM OF
                              POINTS AND AUTHORITIES
2

3             Defendant Pedro Montalvo’s pretrial release conditions forbid out-of-

4    state travel and Montalvo therefore seeks permission from the Court to travel
5
     to California for medical treatment on December 14-21, and December 27-28,
6

7    2020, and to California for court approved child visitation on the following
8
     dates:
9
                    1. December 18-21, 2020;
10

11                  2. January 1-4, 2021;
12
                    3. January 15-8, 2021;
13

14                  4. February 5-8, 2021;

15                  5. February 19-22, 2021;
16
                    6. March 5-8, 2021;
17

18                  7. March 19-22, 2021;
19
                    8. April 2-5; 2021;
20
                    9. April 16-19, 2021; and
21

22                  10.   April 30 - May 2, 2021.
23
              The defense has communicated with Montalvo’s Pretrial Services
24

25
     Officer, and the government, and neither opposes this request.

26            Dated: December 8, 2020               By /s/ William H. Brown
27                                                  WILLIAM H. BROWN
                                                    Attorney for Pedro Montalvo
28




                                                2
     Case 2:20-cr-00156-RFB-DJA Document 163 Filed 12/19/20 Page 3 of 5




1
                    CERTIFICATE OF ELECTRONIC SERVICE

2          The undersigned hereby certifies that he is an employee of BROWN
3    MISHLER, PLLC, and is a person of such age and discretion as to be
     competent to serve papers, and that on December 8, 2020 he served an
4    electronic copy of the above and foregoing UNOPPOSED MOTION TO
5    ALLOW TRAVEL by electronic service (ECF)
6
                                               /s/ William Brown
7                                              Employee of BROWN MISHLER,
8                                              PLLC

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                           3
     Case 2:20-cr-00156-RFB-DJA Document 163 Filed 12/19/20 Page 4 of 5




1
     WILLIAM H. BROWN, ESQ. (7623)
     BROWN MISHLER, PLLC
2    911 N. Buffalo Dr., Ste. 202
3    Las Vegas, Nevada 89128
     Tel: (702) 816-2200
4
     Email: WBrown@BrownMishler.com
5    Attorney for Defendant
     Pedro Montalvo
6

7                           UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEVADA
8

9     UNITED STATES OF AMERCIA,                    2:20-cr-00156-RFB-DJA
10
                        Plaintiff,                   [PROPOSED]
11    vs.                                       ORDER ALLOWING TRAVEL
12
      ADALI ARNULFO ESCALANTE-
13    TRUJILLO, et al.,
14
                        Defendants.
15

16

17
            Having considered defendant Pedro Montalvo’s unopposed motion for
18
     travel, it is hereby ordered that the motion is granted, such that Montalvo
19

20   may travel California for medical treatment on December 14-21, and
21
     December 27-28, 2020, and to California for court approved child visitation on
22

23
     the following dates:

24               1. December 18-21, 2020;
25
                 2. January 1-4, 2021;
26

27               3. January 15-8, 2021;
28
                 4. February 5-8, 2021;


                                            1
     Case 2:20-cr-00156-RFB-DJA Document 163 Filed 12/19/20 Page 5 of 5




1
                 5. February 19-22, 2021;

2                6. March 5-8, 2021;
3
                 7. March 19-22, 2021;
4

5                8. April 2-5; 2021;
6
                 9. April 16-19, 2021; and
7
                 10.   April 30 - May 2, 2021.
8

9          Dated: December 19
                            __, 2020, nunc pro tunc
           Dated December 13, 2020.
10                                      ___________________________________
11                                      RICHARD F. BOULWARE, II
                                        UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                             2
